Violation Notice

STATEMENT OF PROBABLE GALISE

United States District Court aa sap eH Document 1 Fileor &<tha@/at@n aRextyenriaro icbummons)

 

 

Weraton Hue

f408604

Defic He:

   
 
      

 

if

 

 

 

Mitt JOH

“Lisp lay €xp pe plate
DCEFENODANT INFORMATIO C 7

Laat Mparig Fre here dt
ay tam

  
  
     

  

Tay ic Susie Fo a
Br A093 |p n PA” ep

 

 

©) A (CIF Boe AIS CHECKED, You a ay iF Ax BS CHECKED YOU MUST
= MUST APPEAR IM COURT. age PAY AMOQINT INDHCATED BELOW
ina) AG PRS 1 oes bse pee cree) COR AUP ih) CMe

tn BEE PWS LTTE bon beck of pie cor

= i Fé: oO Forfeiture Aneund
= + $30 Processing Fea
=

o PAY THIS AMOUNT =| /lé. 2) Total Cofiateral Due
—_

> YOUR COURT DATE

4 OF int a ee el oe ea ted etl fed ede Of pour eppmrerce dave bp rani |

ak 3 Comert Srhcree Ca Macey

= Bree 1

oh

mri i ee Lil

 

 

Mp aro cages fren | hue eer lee ee ed eo nk en reo oF Qui
I parememams bs magmas Per Stay Pegi ed Pea erg red OR Tad 0 dey Pla boda Goethe ted ch

S Cephpeiaey Seyret

 

Fev Oa 18) Ovagirae! «Cue Gegay

PP-SL SLOZ/SL/OL NWOS BAD

| state that on ,20 while exercising my duties aa 4
law eenforcmemerl offices im the Disirict of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The forgoing stallament is based upon:

my personal observation my Perera inedeliqpalior
infermation suppied bo me trom my telkey offioars observation
other (aupiain above)

decaers unde: penety of perry thal the inferno eteoh | he eof form abo and on
fhe face of this vinlsticn notion i bus aed correct ie the beat of ry inmiadiga.

Executed oe:

 

Date (mnvickliyyyl Officar's Signature
Probabte cause has been afaled for then ipsuanco of a mera.

Euecuhed on:

 

Dade (mimiddtyyyy) LS. Magisirats Jucige

HEDSLAT " Hageina reeial rece in ince, PAS © Goo moe pee eee,
CGH 9 Doe Gree ere CE © Comercial
